              Case 2:19-cv-02891-CJC-AGR Document 1 Filed 04/15/19 Page 1 of 3 Page ID #:1



                1 HALL GRIFFIN LLP
                  HOWARD D. HALL, State Bar No. 145024
                2   hdhall@hallgriffin.com
                    hdhall@hallgriffin.corn
                  JERED T. EDE, State Bar No. 273440
                3   jede@hallgriffin.com
                   jede@hallgriffin.corn
                  AMANDA V. ANDERSON, State Bar No. 306903
                4   aanderson@hallgriffin.com
                    aanderson@hallgriffin.om th
                  1851 East First Street, 10
                                          10'   Floor
                5 Santa Ana, California 92705-4052
                  Telephone: (714) 918-7000
                6 Facsimile: (714) 918-6996
                7 Attorneys for Defendant NATIONSTAR
                  MORTGAGE LLC d.b.a. MR. COOPER
                8 (erroneously sued as Nationstar Mortgage
                  LLC and Mr. Cooper)
                9
               10                                       UNITED STATES DISTRICT COURT
               11                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
HALLGRIFFIN




               12
               13 ROGER TEMPLE,                                                        CASE NO.
               14                       Plaintiff,                                     [Formerly Los Angeles County Superior
                                                                                       Court Case No. 19BBCV00201]
               15             vs.
                                                                                       NOTICE OF REMOVAL OF CIVIL
               16 NATIONSTAR MORTGAGE LLC; MR.                                         ACTION BY DEFENDANT
                  COOPER; QUALITY LOAN SERVICE                                         NATIONSTAR MORTGAGE LLC
               17 CORPORATION; and DOES 1-100,                                         D.B.A. MR. COOPER
                  INCLUSIVE,                                                           [ERRONEOUSLY SUED AS
               18                                                                      NATIONSTAR LLC AND MR.
                             Defendants.                                               COOPER] PURSUANT TO 28 U.S.C.
               19                                                                      SECTION 1441, 1331[FEDERAL
                                                                                       QUESTION JURISDICTION]
              20
                                                                                        ACTION FILED:           March 7, 2019
              21                                                                       ACTION
                                                                                        ACTION REMOVED:         April 15.
                                                                                                                      15, 2019
              22              TO THE UNITED STATES DISTRICT COURT CENTRAL DISTRICT OF
              23 CALIFORNIA, WESTERN DIVISION:
              24              PLEASE TAKE NOTICE that, pursuant to sections 1441 and 1331 of Title 28 of
              25 the United States Code, Defendant NATIONSTAR MORTGAGE LLC d.b.a. MR.
              26 COOPER (erroneously sued as Nationstar Mortgage LLC and Mr. Cooper) ("Defendant")
              27 hereby removes the action entitled Roger Temple v. Nationstar Mortgage LLC, et al.,
                                                                                                aL, in
              28 the Superior Court of the State of California for the County of Los Angeles, North Central
                    NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. SECTION 1441 [FEDERAL QUESTION
                                                        JURISDICTION]
                    P:\DOCS\Nationstar.Temple\Pleadings\Removal\Ntc
                    PADOCS \Nationstar.TempleTleadings \Removal \Ntc of Removal.docx
              Case 2:19-cv-02891-CJC-AGR Document 1 Filed 04/15/19 Page 2 of 3 Page ID #:2



                                                 (the "Action")
                1 District, Case No. 19BBCV00201 (the “Action”) to the United States District Court for the
                2 Central District of California on the following grounds:
                3             1.
                              1.                                                          (“Plaintiff”) filed the
                                        On or about March 7, 2019, Plaintiff Roger Temple ("Plaintiff")
                  Action in
                4 Action    California state
                         in California state court.
                                             court. Plaintiff's
                                                    Plaintiff’s Complaint is the first pleading filed in the
                5 Action. Defendant was personally served on March 14, 2019. Declaration of Amanda V.
                  Anderson ("Anderson
                6 Anderson (“Anderson Decl."),
                                      Decl.”), ¶
                                               ¶ 2, Exhibit A.
                7             2.
                              2.        Defendant has timely filed this Notice of Removal. (See 28 U.S.C.
                8 § 1446(b) ["[A]
                            [“[A] notice of removal may be filed within thirty days after receipt by the
                9 defendant . . . of a copy of [a] . . . paper from which it may first be ascertained that the case
                                     has become
               10 is one which . . . has become removable[.]"].)
                                                removable[.]”].) This Notice of Removal is being filed
               11 within 30 days of the Complaint being served.
HALLGRIFFIN




               12             3.
                              3.        The Action is a civil action of which the United States District Court for the
               13 Central District of California has original jurisdiction under 28 U.S.C. § 1331 and is one
               14 which may be removed to the United States District Court for the Central District of
               15 California by Defendant pursuant to the 28 U.S.C. § 1441(a) in that it arises under
               16 allegations of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961-
               17 1968.
               18             4.        The only other named Defendant, Quality Loan Service Corporation has not
               19 been properly served with the Complaint and thus joinder is not required under 28 U.S.C.
              20 § 1441(b)(2)(A). See Anderson Decl., ¶
                                                      ¶ 3, Exhibit 1.
              21 DATED: April 15, 2019                                        HALL GRIFFIN LLP
                                                                              By:
              22
              23
                                                                                  iHowad
                                                                                   Howard D. Hall
              24                                                                   Jered T. Ede
              25                                                                   Amanda V. Anderson
                                                                              Attorneys for Defendant
              26                                                              NATIONSTAR MORTGAGE LLC d.b.a. MR.
                                                                              COOPER (erroneously sued as Nationstar Mortgage
              27
                                                                              LLC and Mr. Cooper)
              28
                                                                                       2
                    NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. SECTION 1441 [FEDERAL QUESTION
                                                        JURISDICTION]
                    P:\DOCS\Nationstar.Temple\Pleadings\Removal\Ntc
                    PADOCS \Nationstar.TempleTleadings \Removal \Ntc of Removal.docx
              Case 2:19-cv-02891-CJC-AGR Document 1 Filed 04/15/19 Page 3 of 3 Page ID #:3



                1                                              CERTIFICATE OF SERVICE
                2        I am employed in the County of Orange, State of California. I am over the age of
                  18 and not a party to the within action. My business address is 1851 East First Street, 10th
                3 Floor, Santa Ana, CA 92705-4052.
                4             On April 15, 2019, I served the within document(s) described as:
                5             NOTICE OF REMOVAL OF CIVIL ACTION BY DEFENDANT
                              NATIONSTAR MORTGAGE LLC D.B.A. MR. COOPER
                6             [ERRONEOUSLY SUED AS NATIONSTAR LLC AND MR.
                              COOPER] PURSUANT TO 28 U.S.C. SECTION 1441, 1331[FEDERAL
                7             QUESTION JURISDICTION]
                8             on each interested party in this action as stated below:
                9                                                 Richard Hofman, Esq.
                                                             29219 Canwood Street, No. 101
               10                                               Agoura Hills, CA 91301
                                                                  Tel.: (818) 203-6777
               11                                                 hofman.r@gmail.com
                                                        Attorney for Plaintiff ROGER TEMPLE
HALLGRIFFIN




               12
                          BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
               13 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the
                  case who are registered CM/ECF users will be served by the CM/ECF system.
               14 Participants in the case who are not registered CM/ECF users will be served by mail or by
                  other means permitted by the court rules.
               15
                          BY OVERNIGHT DELIVERY: I enclosed said document(s) in an envelope or
               16 package provided by Overnight Delivery and addressed to the persons at the addresses
                  listed in the Service List. I placed the envelope or package for collection and overnight
               17 delivery at an office or a regularly utilized drop box of Overnight Delivery or delivered
                  such document(s) to a couner
                                          courier or driver authorized by Overnight Delivery to receive
               18 documents.
               19        I declare under penalty of perjury under the laws of the United States of America
                 that the foregoing is true and correct and that I am employed in the office of a member of
              20 the bar of this Court at whose direction the service was made.
              21              Executed on April 15, 2019, at Santa Ana, California.
              22
              23
                                                                                       Carina Arreola Gallardo
              24
              25
              26
              27
              28
                                                                                       3
                    NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. SECTION 1441 [FEDERAL QUESTION
                                                        JURISDICTION]
                    P:\DOCS\Nationstar.Temple\Pleadings\Removal\Ntc
                    PADOCS \Nationstar.TempleTleadings \Removal \Ntc of Removal.docx
